EXHIBIT 10.01

AMENDED EMPLOYMENT AGREEMENT

This AMENDED EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective
as of this 22nd day of November, 2006, by and among Cape Fear Bank Corporation,
a North Carolina corporation formerly known as Bank of Wilmington Corporation
(the “Corporation”), Cape Fear Bank, formerly known as Bank of Wilmington, a
bank chartered under North Carolina law and a wholly owned subsidiary of the
Corporation (the “Bank”), and John Cameron Coburn, Chairman, President, and
Chief Executive Officer of the Corporation and the Bank (the “Executive”). The
Corporation and the Bank are referred to in this Agreement individually and
together as the “Employer.”

WHEREAS, the Executive is the Chairman, President, and Chief Executive Officer
of the Corporation and the Bank, possessing unique skills, knowledge, and
experience relating to their business, and the Executive has made and is
expected to continue to make major contributions to the profitability, growth,
and financial strength of the Corporation and affiliates,

WHEREAS, the Executive and the Bank are parties to a June 23, 2005 Employment
Agreement,

WHEREAS, the Executive and the Employer have agreed to certain amendments of the
June 23, 2005 Employment Agreement, including amendments intended to assure
compliance with Internal Revenue Code section 409A, and the Executive and the
Employer intend by this Agreement to restate the June 23, 2005 Employment
Agreement in its entirety, incorporating into this Agreement the terms of the
June 23, 2005 Employment Agreement as amended hereby, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Corporation or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 EMPLOYMENT. The Employer hereby employs the Executive to serve as President
and Chief Executive Officer according to the terms and conditions of this
Agreement and for the period stated in section 1.3. The Executive hereby accepts
employment according to the terms and conditions of this Agreement and for the
period stated in section 1.3.

1.2 DUTIES. As President and Chief Executive Officer, the Executive shall serve
under the direction of the Employer’s board of directors and in accordance with
the Employer’s



--------------------------------------------------------------------------------

Articles of Incorporation and Bylaws, as each may be amended or restated from
time to time. The Executive shall report directly to the board of directors. The
Executive shall serve the Employer faithfully, diligently, competently, and to
the best of the Executive’s ability. The Executive shall exclusively devote the
Executive’s full working time, energy, and attention to the business of the
Employer and to the promotion of the Employer’s interests throughout the term of
this Agreement. Without the written consent of the board of directors of each of
the Corporation and the Bank, during the term of this Agreement the Executive
shall not render services to or for any person, firm, corporation, or other
entity or organization in exchange for compensation, regardless of the form in
which the compensation is paid and regardless of whether it is paid directly or
indirectly to the Executive. Nothing in this section 1.2 shall prevent the
Executive from managing personal investments and affairs, provided that doing so
does not interfere with the proper performance of the Executive’s duties and
responsibilities as President and Chief Executive Officer.

1.3 TERM. The initial term of employment under this Agreement shall be three
years, commencing January 1, 2005. On the first anniversary of the January 1,
2005 effective date of this Agreement and on each anniversary thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless the Bank’s board of directors determines that the term shall not be
extended. If the board of directors decides not to extend the term, the board
shall promptly notify the Executive in writing, but this Agreement shall
nevertheless remain in force until its current term expires. The board’s
decision not to extend the term shall not – by itself – give the Executive any
rights under this Agreement to claim an adverse change in his position,
compensation, or circumstances or otherwise to claim entitlement to severance
benefits under Articles 4 or 5. References herein to the term of this Agreement
mean the initial term, as the same may be extended. Unless sooner terminated,
the Executive’s employment and the term of this Agreement shall terminate when
the Executive attains age 55.

1.4 SERVICE ON THE BOARD OF DIRECTORS. The Executive is currently serving as a
director of each of the Corporation and the Bank. The Corporation shall nominate
the Executive for election as a director at such times as necessary so that the
Executive will, if elected by stockholders, remain a director of the Corporation
throughout the term of this Agreement. The Executive hereby consents to serving
as a director and to being named as a director of the Corporation in documents
filed with the Securities and Exchange Commission. The board of directors of
each of the Corporation and the Bank shall undertake every lawful effort to
ensure that the Executive continues throughout the term of his employment to be
elected or reelected as a director of the Bank. The Executive shall be deemed to
have resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 BASE SALARY. In consideration of the Executive’s performance of the
Executive’s obligations under this Agreement, the Employer shall pay or cause to
be paid to the Executive a salary at the annual rate of not less than $200,000,
payable in bi-weekly installments or otherwise according to the Employer’s
regular pay practices. The Executive’s salary shall be reviewed annually by the
Employer’s board of directors or by such board committee as has jurisdiction
over executive compensation. The Executive’s salary shall be increased no more

 

2



--------------------------------------------------------------------------------

frequently than annually to account for cost of living increases. At the
discretion of the committee having jurisdiction over executive compensation, the
Executive’s salary also may be increased beyond the amount necessary to account
for cost of living increases. However, the Executive’s salary shall not be
reduced. All compensation under this Agreement shall be subject to customary
withholding taxes and such other employment taxes as are imposed by law. The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”

2.2 BENEFIT PLANS AND PERQUISITES. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation plans providing pension, retirement, medical,
dental, disability, and group life benefits, and to receive any and all other
fringe benefits provided from time to time, provided that the Executive
satisfies the eligibility requirements for any such plans or benefits. Without
limiting the generality of the foregoing –

(a) Participation in Stock Plans. The Executive shall be eligible to participate
in any stock-based compensation, incentive, bonus, or purchase plans existing on
the date of this Agreement or adopted during the term of this Agreement.

(b) Club Dues. During the term of this Agreement, the Employer shall pay or
cause to be paid the Executive’s membership assessments and dues in civic and
social clubs located in New Hanover County, North Carolina and that are mutually
agreeable to the Executive and the board of directors. The Executive shall be
solely responsible for personal expenses for use of the civic and social clubs.

(c) Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.

(d) Reimbursement for Personal Disability Coverage. The Employer shall reimburse
the Executive for the cost of the Executive’s purchase and maintenance of
disability insurance coverage on the Executive during the term of this
Agreement, provided that the policy shall provide for an annual disability
benefit not exceeding $96,000 and an elimination period of no fewer than six
months. The disability insurance policy purchased by the Executive shall be held
by the Executive individually.

(e) Medical Insurance Coverage. The Employer shall provide the Executive with
major medical insurance coverage at no cost to the Executive, which coverage
shall be at least equivalent to the major medical insurance coverage generally
provided to active full-time employees from time to time.

2.3 VACATION. The Executive shall be entitled to sick leave and at least five
weeks of paid annual vacation in accordance with the policies established from
time to time by the Employer. The Executive shall be entitled to accumulate
unused sick leave from one year to the next. Vacation days not used in a given
year may be carried over from one calendar year to the

 

3



--------------------------------------------------------------------------------

next. Executive may participate in any plan offered by the Employer to employees
generally to purchase unused vacation days and/or unused sick leave.

2.4 INDEMNIFICATION AND INSURANCE. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified for the
Executive’s activities as a director, officer, employee, or agent of the
Employer or as a person who is serving or has served at the request of the
Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture trust or other enterprise,
domestic or foreign, in which the Employer has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred (“Expenses”) in connection with any claim against the Executive that is
the subject of any threatened, pending, or completed action, suit, or other type
of proceeding, whether civil, criminal, administrative, investigative, or
otherwise and whether formal or informal (a “Proceeding”), to which the
Executive was, is, or is threatened to be made a party by reason of the
Executive being or having been such a director, officer, employee, agent, or
representative.

The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position. The benefits provided to the Executive under this
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
such affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement.
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

(b) Exclusions. Anything herein to the contrary notwithstanding, however,
nothing in this section 2.4 requires indemnification, reimbursement, or payment
by the Employer, and the Executive shall not be entitled to demand
indemnification, reimbursement or payment –

1) if and to the extent indemnification, reimbursement, or payment constitutes a
“prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or

2) for any claim or any part thereof for which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to the Employer or with reckless disregard for the best
interests of the Employer, or

3) for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or

 

4



--------------------------------------------------------------------------------

4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which the
Executive was not entitled, or

5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply with respect to any claims brought by the Executive (x) to enforce the
Executive’s rights under this Agreement, or (y) in any Proceeding initiated by
another person or entity whether or not such claims were brought by the
Executive against a person or entity who was otherwise a party to such
proceeding.

(c) Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 TERMINATION BY THE EMPLOYER. (a) Death or Disability. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to the Employer, for twelve months after
the Executive’s death the Employer shall assist the Executive’s family with
continuing health care coverage under COBRA substantially identical to that
provided for the Executive before death.

By delivery of written notice 30 days in advance to the Executive, the Employer
may terminate the Executive’s employment if the Executive is disabled. For
purposes of this Agreement, the Executive shall be considered “disabled” if an
independent physician selected by the Employer and reasonably acceptable to the
Executive or the Executive’s legal representative determines that, because of
illness or accident, the Executive is unable to perform the Executive’s duties
and will be unable to perform the Executive’s duties for a period of 90
consecutive days. The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-time basis within 30 days after the
Employer gives notice of termination due to disability.

(b) Termination Without Cause. With written notice to the Executive 60 days in
advance, the Employer may terminate the Executive’s employment without Cause.

(c) Termination with Cause. The Employer may terminate the Executive’s
employment with Cause. The Executive shall not be deemed to have been terminated
for Cause under this Agreement unless and until there is delivered to the
Executive a copy of a resolution duly adopted at a meeting of the board of
directors called and held for such purpose, which resolution shall (x) contain
findings that, in the good faith opinion of the board, the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of a majority of
the directors of the Employer then in office, excluding the Executive, at a
meeting duly called and held for that purpose. Notice of the meeting and the
proposed termination for Cause shall be given to the Executive a reasonable
amount of time before the board’s meeting. The Executive and the Executive’s
counsel (if the Executive chooses to have counsel present) shall have a
reasonable opportunity to be heard by the board at

 

5



--------------------------------------------------------------------------------

the meeting. Nothing in this Agreement limits the Executive’s or the Executive’s
beneficiaries’ right to contest the validity or propriety of the board’s
determination of Cause.

(d) Definition of Cause. For purposes of this Agreement, “Cause” means any of
the following –

1) an act of fraud, embezzlement, or theft by the Executive in the course of
employment, or

2) intentional violation of any law or significant policy of the Employer or an
affiliate, which in the Employer’s sole judgement causes material harm to the
Employer or affiliate, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement, applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Employer, or

3) the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or

4) intentional wrongful damage by the Executive to the business or property of
the Employer or its affiliates, including without limitation the reputation of
the Employer, which in the Employer’s sole judgment causes material harm to the
Employer. For purposes of this Agreement, no act or failure to act on the part
of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Employer, or

5) a breach by the Executive of fiduciary duties as an officer or director of
the Employer or misconduct involving dishonesty, in either case whether in the
Executive’s capacity as an officer or as a director of the Employer, or

6) a breach by the Executive of this Agreement that in the sole judgment of the
Employer is a material breach, which breach is not corrected by the Executive
within 10 days after receiving written notice of the breach, or

7) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

8) the occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

9) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for seven consecutive days or more.

 

6



--------------------------------------------------------------------------------

3.2 TERMINATION BY THE EXECUTIVE. The Executive may terminate employment with
written notice to the Bank 60 days in advance, whether with or without Good
Reason. If the Executive terminates with Good Reason, the termination will take
effect at the conclusion of the 60-day period unless the event or circumstance
constituting Good Reason is cured by the Employer or unless the notice of
termination for Good Reason is revoked by the Executive within the 60-day
period. For purposes of this Agreement, “Good Reason” means any of the following
events occur without the Executive’s written consent –

(a) Reduced Base Salary: reduction of the Executive’s Base Salary,

(b) Participation in Benefit Plans Reduced or Terminated: reduction of the
Executive’s bonus, incentive, and other compensation award opportunities under
the Employer’s benefit plans, unless a company-wide reduction of all officers’
award opportunities occurs simultaneously, or termination of the Executive’s
participation in any officer or employee benefit plan maintained by the
Employer, unless the plan is terminated because of changes in law or loss of tax
deductibility to the Employer for contributions to the plan, or unless the plan
is terminated as a matter of Employer policy applied equally to all participants
in the plan,

(c) Reduced Responsibilities or Status:

1) assignment to the Executive of duties that are materially inconsistent with
the Executive’s position as the Employer’s principal executive officer or that
represent a reduction of authority,

2) failure to appoint or reappoint the Executive as President and Chief
Executive Officer of the Employer, or

3) failure to nominate the Executive as a director of the Corporation for
election by stockholders, or failure to elect or reelect the Executive or cause
the Executive to be elected or reelected to the board of directors of the Bank
in accordance with section 1.4 of this Agreement,

(d) Failure to Obtain Assumption Agreement: failure to obtain an assumption of
the Employer’s obligations under this Agreement by any successor to the
Employer, regardless of whether such entity becomes a successor as a result of a
merger, consolidation, sale of assets, or other form of reorganization,

(e) Material Breach: a material breach of this Agreement by the Employer that is
not corrected within a reasonable time, or

(f) Relocation of the Executive: relocation of the Employer’s principal
executive offices, or requiring the Executive to change the Executive’s
principal work location, to any location that is more than 15 miles from the
location of the Employer’s principal executive offices on the date of this
Agreement.

3.3 NOTICE. Any purported termination by the Employer or by the Executive shall
be communicated by written notice of termination to the other. The notice must
state the specific termination provision of this Agreement relied upon. The
notice must also state the date on which termination shall become effective,
which shall be a date not earlier than the date of the

 

7



--------------------------------------------------------------------------------

termination notice. If termination is for Cause or with Good Reason, the notice
must state in reasonable detail the facts and circumstances forming the basis
for termination of the Executive’s employment.

ARTICLE 4

COMPENSATION AND BENEFITS AFTER TERMINATION

4.1 CAUSE. If the Executive’s employment terminates for Cause, the Executive
shall receive the salary to which the Executive was entitled through the date on
which termination became effective and any other benefits to which the Executive
may be entitled under the Employer’s benefit plans and policies in effect on the
date of termination.

4.2 TERMINATION BY THE EXECUTIVE OTHER THAN FOR GOOD REASON. If the Executive
terminates employment other than for Good Reason, the Executive shall receive
the salary to which the Executive is entitled through the date on which
termination becomes effective and any other benefits to which the Executive may
be entitled under the Employer’s benefit plans and policies.

4.3 TERMINATION BECAUSE OF DISABILITY. If the Executive’s employment terminates
because of disability, the Executive shall receive the salary earned through the
date on which termination became effective, any unpaid bonus or incentive
compensation due to the Executive for the calendar year preceding the calendar
year in which the termination became effective, any payments the Executive is
eligible to receive under any disability insurance program in which the
Executive participates, such other benefits to which the Executive may be
entitled under the Employer’s benefit plans, policies, and agreements, and any
benefits provided for elsewhere in this Agreement.

4.4 TERMINATION WITHOUT CAUSE AND TERMINATION FOR GOOD REASON. (a) Subject to
the possibility that continued Base Salary for the first six months after
employment termination might be delayed because of section 4.4(b), if the
Executive’s employment terminates involuntarily but without Cause or if the
Executive voluntarily terminates employment for Good Reason, the Executive shall
continue to receive the Base Salary for the unexpired term of this Agreement,
but the Executive shall not be entitled to continued participation in the
Employer’s or a subsidiary’s retirement plan(s) or any stock-based plans. The
Employer and the Executive acknowledge and agree that the compensation and
benefits under this section 4.4 shall not be payable if compensation and
benefits are payable or shall have been previously paid to the Executive under
Article 5 of this Agreement.

(b) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, and if
continued Base Salary under section 4.4(a) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
continued Base Salary under section 4.4(a) for the first six months after
employment termination shall be paid to the Executive in a single lump sum on
the first day of the seventh month after the month in which the Executive’s
employment terminates. References in this Agreement to section 409A of the
Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.

 

8



--------------------------------------------------------------------------------

4.5 POST-TERMINATION LIFE AND MEDICAL COVERAGE. (a) Subject to the Employer’s
right to elect to make an alternative cash payment under section 4.5(b), if the
Executive’s employment terminates involuntarily but without Cause, or
voluntarily but with Good Reason, or because of disability, the Employer shall
continue or cause to be continued at the Employer’s expense life and medical
insurance benefits in effect during the two years preceding the date of the
Executive’s termination. The benefits provided by this section 4.5 shall
continue until the first to occur of (w) the Executive’s return to employment
with the Employer or another employer, (x) the Executive’s attainment of age 55,
(y) the Executive’s death, or (z) the end of the term remaining under this
Agreement when the Executive’s employment terminates.

(b) Instead of providing continued life and medical insurance coverage for the
Executive, the Employer may elect to pay to the Executive in a single lump sum
an amount in cash equal to the present value of the Employer’s projected cost to
maintain the Executive’s life and medical coverage had the Executive’s
employment not terminated, assuming continued coverage for the lesser of 36
months or the number of months until the Executive attains age 55, (x) if under
the terms of the life and medical policy coverage maintained by the Employer it
is not possible to continue the Executive’s coverage or (y) if the Employer
determines that continued coverage would be considered deferred compensation
under section 409A of the Internal Revenue Code of 1986. The lump-sum payment
shall be made within 30 days after employment termination or, if section 4.4(b)
applies, on the first day of the seventh month after the month in which the
Executive’s employment terminates.

4.6 SALARY CONTINUATION AGREEMENT. The Bank and the Executive have entered into
a Salary Continuation Agreement dated as of June 23, 2005. Unless the Salary
Continuation Agreement explicitly provides otherwise, whether benefits are
properly payable to the Executive under the Salary Continuation Agreement shall
be determined solely by reference to that agreement, as the same may be amended.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 CHANGE IN CONTROL BENEFITS. (a) If a Change in Control occurs during the
term of this Agreement, the Employer shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose, annual compensation means
(x) the Executive’s Base Salary at the time of the Change in Control plus
(y) any bonuses or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurs, regardless of
when the bonus or incentive compensation earned for the preceding calendar year
is paid and regardless of whether all or part of the bonus or incentive
compensation is subject to elective deferral. Annual compensation shall be
calculated without regard to any deferrals under qualified or nonqualified
plans, but annual compensation shall not include interest or other earnings
credited to the Executive under qualified or nonqualified plans. The amount
payable to the Executive hereunder shall not be reduced to account for the time
value of money or discounted to present value. The payment required under this
paragraph (a) is payable no later than five business days after the Change in
Control occurs. If the Executive receives payment under section 5.1 the
Executive shall not be entitled to any additional severance benefits under
section 4.4 of this Agreement. The Executive shall be entitled to benefits under
this paragraph (a) on no more than one occasion.

 

9



--------------------------------------------------------------------------------

(b) Benefit Plans: In addition to life and medical insurance benefits under
section 4.5 of this Agreement and any benefits to which the Executive may be
entitled under the Salary Continuation Agreement referred to in section 4.6 of
this Agreement, the Employer shall (x) cause the Executive to become fully
vested in any qualified and non-qualified plans, programs, or arrangements in
which the Executive participated if the plan, program, or arrangement does not
address the effect of a change in control, and (y) contribute or cause to be
contributed to the Executive’s 401(k) plan account, if any, the matching and
profit-sharing contributions, if any, that the Executive is entitled to based
upon all W-2 income earned by the Executive for the plan year.

5.2 CHANGE IN CONTROL DEFINED. For purposes of this Agreement, “Change in
Control” means any one of the following events occurs, provided the event
constitutes a change in control within the meaning of Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, and provided the occurrence
of the event is objectively determinable and does not require the exercise of
judgment or discretion on the part of the Plan Administrator or any other person
–

(a) Change in Ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of the Corporation’s stock
constituting more than 50% of the total fair market value or total voting power
of the Corporation’s stock,

(b) Change in Effective Control: (x) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of stock of the
Corporation possessing 35% or more of the total voting power of the
Corporation’s stock, or (y) a majority of the Corporation’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed in advance by a majority of the Corporation’s board of
directors, or

(c) Change in Ownership of a Substantial Portion of Assets: a change in the
ownership of a substantial portion of the Corporation’s assets occurs on the
date any one person, or more than one person acting as a group, acquires assets
from the Corporation having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of all of the assets of the
Corporation immediately before the acquisition or acquisitions. For this
purpose, gross fair market value means the value of the Corporation’s assets, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

For purposes of paragraphs (a) through (c) of this section 5.2, persons shall be
considered to be acting as a group if they would be considered to be acting as a
group under Internal Revenue Code section 409A and rules, regulations, and
guidance of general application issued thereunder by the Department of the
Treasury.

5.3 GROSS-UP FOR TAXES. (a) Additional Payment to Account for Excise Taxes. If
the Executive receives the lump sum payment under section 5.1 of this Agreement
and acceleration of benefits under any other benefit, compensation, or incentive
plan or arrangement with the Employer (collectively, the “Total Benefits”), and
if any part of the Total Benefits is subject to the Excise Tax under section
280G and section 4999 of the Internal Revenue Code (the

 

10



--------------------------------------------------------------------------------

“Excise Tax”), the Employer shall pay or cause to be paid to the Executive the
following additional amounts, consisting of (x) a payment equal to the Excise
Tax payable by the Executive under section 4999 on the Total Benefits (the
“Excise Tax Payment”) and (y) a payment equal to the amount necessary to provide
the Excise Tax Payment net of all income, payroll, and excise taxes. Together,
the additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.” Payment of the Gross-Up Payment
Amount shall be made in addition to the amount set forth in section 5.1.

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

(1) Determination of “Parachute Payments” Subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s termination of employment (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Employer, any person whose actions result in a
Change in Control, or any person affiliated with the Employer or such person)
shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Internal Revenue Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of the certified public accounting firm that
is retained by the Employer as of the date immediately before the Change in
Control (the “Accounting Firm”) such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4) of the Internal
Revenue Code in excess of the “base amount” (as defined in section 280G(b)(3) of
the Internal Revenue Code), or are otherwise not subject to the Excise Tax,

(2) Calculation of Benefits Subject to Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

(3) Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of the Change in Control or termination of
employment, net of the reduction in federal income taxes that can be obtained
from deduction of such state and local taxes (calculated by assuming that any
reduction under section 68 of the Internal Revenue Code in the amount of
itemized deductions allowable to the Executive applies

 

11



--------------------------------------------------------------------------------

first to reduce the amount of such state and local income taxes that would
otherwise be deductible by the Executive, and applicable federal FICA and
Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Change in Control occurred or when the Executive’s employment
terminated, the Executive shall repay to the Employer – when the amount of the
reduction in Excise Tax is finally determined – the portion of the Gross-Up
Payment Amount attributable to the reduction (plus that portion of the Gross-Up
Payment Amount attributable to the Excise Tax, federal, state and local income
taxes and FICA and Medicare withholding taxes imposed on the Gross-Up Payment
Amount being repaid by the Executive to the extent that the repayment results in
a reduction in Excise Tax, FICA and Medicare withholding taxes and/or a federal,
state or local income tax deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Change in Control occurred or when the Executive’s
employment terminated (due, for example, to a payment whose existence or amount
cannot be determined at the time of the Gross-Up Payment Amount), the Employer
shall make an additional payment to the Executive for that excess (plus any
interest, penalties or additions payable by the Executive for the excess) when
the amount of the excess is finally determined.

(b) Responsibilities of the Accounting Firm and The Bank. Determinations Shall
Be Made by the Accounting Firm. Subject to the provisions of section 5.3(a), all
determinations required to be made under this section 5.3(b) – including whether
and when a Gross-Up Payment Amount is required, the amount of the Gross-Up
Payment Amount and the assumptions to be used to arrive at the determination
(collectively, the “Determination”) – shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to the Employer and
the Executive within 15 business days after receipt of notice from the Employer
or the Executive that there has been a Gross-Up Payment Amount, or such earlier
time as is requested by the Employer.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect, and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Employer and the
Executive. Because of the uncertainty in determining whether any of the Total
Benefits will be subject to the Excise Tax at the time of the Determination, it
is possible that a Gross-Up Payment Amount that should have been made will not
have been made by the Employer (“Underpayment”), or that a Gross-Up Payment
Amount will be made that should not have been made by the Employer
(“Overpayment”). If, after a Determination by the Accounting Firm, the Executive
is required to make a payment of additional Excise Tax, the Accounting Firm
shall determine the amount of

 

12



--------------------------------------------------------------------------------

the Underpayment that has occurred. The Underpayment (together with interest at
the rate provided in section 1274(d)(2)(B) of the Internal Revenue Code) shall
be paid promptly by the Employer to or for the benefit of the Executive. If the
Gross-Up Payment Amount exceeds the amount necessary to reimburse the Executive
for his Excise Tax according to section 5.3(a), the Accounting Firm shall
determine the amount of the Overpayment that has been made. The Overpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Internal Revenue Code) shall be paid promptly by the Executive to or for the
benefit of the Employer. Provided that the Executive’s expenses are reimbursed
by the Employer, the Executive shall cooperate with any reasonable requests by
the Employer in any contests or disputes with the Internal Revenue Service
relating to the Excise Tax.

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive under this paragraph).

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 NON-DISCLOSURE. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and the Employer’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of the Executive. This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of his authority.

6.2 RETURN OF MATERIALS. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible,

 

13



--------------------------------------------------------------------------------

all written information and any other similar items furnished by the Employer or
prepared by the Executive in connection with his services hereunder. The
Executive will retain no copies thereof after termination of this Agreement or
termination of the Executive’s employment.

6.3 CREATIVE WORK. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

6.4 AFFILIATES’ CONFIDENTIAL INFORMATION IS COVERED; CONFIDENTIALITY OBLIGATION
SURVIVES TERMINATION. For purposes of this Agreement, the term “affiliate” of
the Employer includes any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Corporation or the Bank. The rights and obligations set forth in this
Article 6 shall survive termination of this Agreement.

6.5 INJUNCTIVE RELIEF. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed on him by this Article 6. Accordingly,
if the Employer institutes an action to enforce the provisions hereof, the
Executive hereby waives the claim or defense that an adequate remedy at law is
available to the Employer, and the Executive agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists. The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Employer’s rights under the Trade Secrets Protection Act contained in Article
24, Chapter 66 of the North Carolina General Statutes or any other applicable
state or federal statute or regulation dealing with or providing a remedy for
the wrongful disclosure, misuse, or misappropriation of trade secrets or
proprietary or confidential information.

ARTICLE 7

COMPETITION AFTER TERMINATION OF EMPLOYMENT

7.1 COVENANT NOT TO COMPETE. (a) The Executive covenants and agrees not to
compete directly or indirectly with the Employer for one year after termination
of the Executive’s employment. For purposes of this section –

 

  1) the term “compete” means

 

  (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

14



--------------------------------------------------------------------------------

  (c) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s termination of employment to seek
financial products or services from another financial institution.

 

  2) the words “directly or indirectly” means –

 

  (a) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or

 

  (b) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.

 

  3) the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s termination of
employment.

 

  4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or one of its affiliated
corporations.

 

  5) “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Employer or an affiliate on the date of the Executive’s
termination of employment, including but not limited to banking activities and
activities that are closely related and a proper incident to banking.

 

  6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  7) the term “territory” means the area within a 15-mile radius of any
full-service banking office of the Employer at the date of the Executive’s
termination of employment.

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

7.2 INJUNCTIVE AND OTHER RELIEF. If there is a breach or threatened breach of
the provisions of section 7.1 by the Executive, the Employer shall be entitled
to an injunction restraining the Executive from such breach. Notwithstanding
anything to the contrary in the June 23, 2005 Salary Continuation Agreement or
in the Endorsement Split Dollar Agreement

 

15



--------------------------------------------------------------------------------

attached thereto as Addendum A, if within one year after termination of the
Executive’s employment the Executive competes with the Employer in violation of
this Article 7, the Employer shall be entitled to withhold all benefits payable
under the Salary Continuation Agreement and the Executive shall be deemed to
have forfeited any and all rights to benefits under the Salary Continuation
Agreement and under the Endorsement Split Dollar Agreement. Nothing herein shall
be construed to prohibit the Employer from pursuing any other or additional
remedies for the breach or threatened breach.

7.3 ARTICLE 7 SURVIVES TERMINATION BUT IS VOID AFTER A CHANGE IN CONTROL. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, this Article 7 shall become null and void effective
immediately upon a Change in Control.

ARTICLE 8

MISCELLANEOUS

8.1 SUCCESSORS AND ASSIGNS. (a) This Agreement Is Binding on Successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform if no such succession had occurred.

(b) This Agreement Is Enforceable by the Executive and the Executive’s Heirs.
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

(c) This Agreement Is Personal in Nature and Is Not Assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.

8.2 GOVERNING LAW, JURISDICTION AND FORUM. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in the State of North
Carolina. Any actions or proceedings instituted under this Agreement shall be
brought and tried solely in courts located in New Hanover County, North Carolina
or in the federal court having

 

16



--------------------------------------------------------------------------------

jurisdiction in Wilmington, North Carolina. The Executive expressly waives the
right to have any such actions or proceedings brought or tried elsewhere.

8.3 ENTIRE AGREEMENT. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Employer. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties. This
Agreement amends and restates in its entirety the Employment Agreement dated as
of June 23, 2005 between the Executive and the Bank.

8.4 NOTICES. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the Board of Directors,
Cape Fear Bank Corporation, 1117 Military Cutoff Road, Wilmington, North
Carolina 28405.

8.5 SEVERABILITY. In the case of conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

8.6 CAPTIONS AND COUNTERPARTS. The captions in this Agreement are solely for
convenience. The captions in no way define, limit, or describe the scope or
intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

8.7 NO DUTY TO MITIGATE. The Employer hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under this Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment. Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

8.8 AMENDMENT AND WAIVER. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to

 

17



--------------------------------------------------------------------------------

enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.

8.9 PAYMENT OF LEGAL FEES. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement would be frustrated. It is the Employer’s
intention that the Executive not be required to incur the expenses associated
with the enforcement of rights under this Agreement, whether by litigation or
other legal action, because the cost and expense thereof would substantially
detract from the benefits intended to be granted to the Executive hereunder. It
is the Employer’s intention that the Executive not be forced to negotiate
settlement of rights under this Agreement under threat of incurring expenses.
Accordingly, if after a Change in Control occurs it appears to the Executive
that (x) the Employer has failed to comply with any of its obligations under
this Agreement, or (y) the Employer or any other person has taken any action to
declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Employer
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the Employer’s expense as provided in this section 8.9,
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Employer or any
director, officer, stockholder, or other person affiliated with the Employer, in
any jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Employer and any counsel chosen by the Executive under
this section 8.9, the Employer irrevocably consents to the Executive entering
into an attorney-client relationship with that counsel, and the Employer and the
Executive agree that a confidential relationship shall exist between the
Executive and that counsel. The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Employer on a regular, periodic basis upon presentation
by the Executive of a statement or statements prepared by such counsel in
accordance with such counsel’s customary practices, up to a maximum aggregate
amount of $500,000, whether suit be brought or not, and whether or not incurred
in trial, bankruptcy, or appellate proceedings. The Employer’s obligation to pay
the Executive’s legal fees under this section 8.9 operates separately from and
in addition to any legal fee reimbursement obligation the Employer may have with
the Executive under any separate severance or other agreement. Despite anything
in this section 8.9 to the contrary however, the Employer shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

8.10 COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any contrary provision of this Agreement the Executive will not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the

 

18



--------------------------------------------------------------------------------

Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. As promptly as
possible after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. If any provision of this Agreement does not
satisfy the requirements of section 409A, such provision shall nevertheless be
applied in a manner consistent with those requirements. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Employer shall reform the provision. However, the Employer
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision.

IN WITNESS WHEREOF, the parties have executed this Amended Employment Agreement
as of the date first written above.

 

EXECUTIVE     CAPE FEAR BANK

/s/ J. Cameron Coburn

   

By:

 

/s/ Betty V. Norris

John Cameron Coburn    

Its:

 

Senior Vice President and Chief Financial Officer

    CAPE FEAR BANK CORPORATION    

By:

 

/s/ Betty V. Norris

   

Its:

 

Senior Vice President and Chief Financial Officer

 

19